Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 1 of 60 PageID #: 2527



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


OPTIMUM IMAGING TECHNOLOGIES §
LLC                          §
                             §
v.                           §                              Case No. 2:19-CV-00246-JRG
                             §
CANON INC.                   §



            CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

       Before the Court is the Opening Claim Construction Brief (Dkt. No. 69) filed by Plaintiff

Optimum Imaging Technologies LLC (“Plaintiff” or “OIT”), with associated exhibits. Also before

the Court are the Responsive Claim Construction Brief (Dkt. No. 73) filed by Defendant Canon

Inc. (“Defendant” or “Canon”), as well as Plaintiff’s Reply (Dkt. No. 77), also with associated

exhibits.

       On May 20, 2020, the Court held a claim construction hearing to determine the proper

construction of the disputed claim terms in United States Patent Nos. 7,612,805 (the “’805 Patent”)

and 8,451,339 (the “’339 Patent”) (collectively the “Asserted Patents”). The Court has considered

the arguments made by the parties at the hearing and in their claim construction briefs and

supporting documents. The Court issues this Memorandum and Order construing disputed

limitations in light of these considerations.




                                                1
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 2 of 60 PageID #: 2528




                                  I.      LEGAL PRINCIPLES

       It is understood that “[a] claim in a patent provides the metes and bounds of the right which

the patent confers on the patentee to exclude others from making, using or selling the protected

invention.” Burke, Inc. v. Bruno Indep. Living Aids, Inc., 183 F.3d 1334, 1340 (Fed. Cir. 1999).

Claim construction is an issue of law for the court to decide. Markman v. Westview Instruments,

Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).

       “It is a bedrock principle” of patent law is that “the claims of a patent define the invention

to which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, the initial focus

is always the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858,

861 (Fed. Cir. 2004); Bell Atl. Network Servs. v. Covad Commc’ns. Group, 262 F.3d 1258, 1267

(Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the specification, and the

prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at 861. The general rule

is that each claim term is construed according to its ordinary meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003.)

       “The claim construction inquiry . . . begins and ends in all cases with the actual words of

the claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998).

Further, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at 1314. Other

asserted or unasserted claims can also aid in determining the claim’s meaning, because claim terms

are typically used consistently throughout the patent. Id. Differences among the claim terms can



                                                  2
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 3 of 60 PageID #: 2529



also assist in understanding a term’s meaning. Id. For example, when a dependent claim adds a

limitation to an independent claim, it is presumed that the independent claim does not include the

limitation. Id. at 1314–15.

       “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). The

specification “is always highly relevant to the claim construction analysis.          Usually, it is

dispositive; it is the single best guide to the meaning of a disputed term.” Id. (quoting Vitronics

Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am.

Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “[a]lthough the specification may aid the court

in interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

       The prosecution history is also instructive in claim construction because it is evidence of

how the U.S. Patent and Trademark Office (“USPTO”) and the inventor understood the patent as

the claims were formed. Phillips, 415 F.3d at 1317 (“Nonetheless, the prosecution history can

often inform the meaning of the claim language by demonstrating how the inventor understood the

invention and whether the inventor limited the invention in the course of prosecution, making the

claim scope narrower than it would otherwise be.”). However, caution must be taken where the



                                                 3
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 4 of 60 PageID #: 2530



prosecution history is unclear or ambiguous. Id. at 1318; see also, Athletic Alternatives, Inc. v.

Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution history may be

“unhelpful as an interpretive resource”).

       Although extrinsic evidence can also be useful, it is “less significant than the intrinsic

record in determining the legally operative meaning of claim language.” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Generally, extrinsic evidence such as technical

dictionaries, treatises and expert testimony is “less reliable than the patent and its prosecution

history in determining how to read claim terms.” Id.

       There are “only two exceptions to [the] general rule” that claim terms are construed

according to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts

as his own lexicographer, or 2) when the patentee disavows the full scope of the claim term either

in the specification or during prosecution.” Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362,

1365 (Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365

(Fed. Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309

(Fed. Cir. 2014) (“[T]he specification and prosecution history only compel departure from the

plain meaning in two instances: lexicography and disavowal.”). The standards for finding

lexicography or disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

       To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

       To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis



                                                 4
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 5 of 60 PageID #: 2531



Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

       The parties raise a number of issues related to the antecedent basis of various claim

elements under 35 U.S.C. § 112, ¶ 2. 1 The Supreme Court of the United States has “read [35

U.S.C.] § 112, ¶ 2 to require that a patent’s claims, viewed in light of the specification and

prosecution history, inform those skilled in the art about the scope of the invention with reasonable

certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). “[I]ndefiniteness

is a question of law and in effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc.,

700 F.3d 509, 517 (Fed. Cir. 2012). As a challenge to the patent validity under the statute, the

failure of any claim in suit to comply with § 112 must be shown by clear and convincing evidence.

BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017); Sonix Tech. Co. v.

Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017). Whether a claim is indefinite is

determined from the perspective of one of ordinary skill in the art as of the time the application for

the patent was filed. Nautilus, 572 U.S. at 911.

       Plaintiff takes the position that a person having ordinary skill in the relevant art would be

someone with an electrical engineering degree with 3-5 years of relevant experience. Defendant

proposes the same degree requirements, but allows for only 2-3 years of relevant experience. The



1
  Both of the patents-in-suit stem from applications filed prior to March 16, 2013. No party has
taken the position that any claim qualifies for post-AIA treatment. Accordingly, citations
throughout will be to the pre-AIA version of the statute.
                                                   5
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 6 of 60 PageID #: 2532



Court finds that one of ordinary skill in this art would have an electrical engineering degree and

three years of relevant experience.

                                      II.   AGREED TERMS

       In their May 5, 2020 Joint Claim Construction Chart Pursuant to P.R. 4-5(d) (Dkt. No. 79-

1), the parties have reached agreement as to the following terms:

                  Claim Term                        Parties’ Agreed Construction

     D1: “the database”                      Plain and ordinary meaning

     ’805 claims: 1, 9, 18, 24
     ’339 claims: 1, 5, 14



     D4: “the modified data file(s)”         Plain and ordinary meaning

     ’805 claims: 1, 9, 24




     D7: “the lens focal length”             Plain and ordinary meaning

     ’805 claims: 9, 24




     D12: “the camera database”              Plain and ordinary meaning

     ’339 claims: 5




                                                6
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 7 of 60 PageID #: 2533




                  Claim Term                         Parties’ Agreed Construction

     D16: “database management system”         Plain and ordinary meaning

     ’805 claims: 1, 9, 18, 24
     ’339 claims: 1, 14



     D18: “procedure”                          Plain and ordinary meaning

     ’805 claims: 1, 9, 18, 24




     P1/D24: “a diffusion function of soft     Plain and ordinary meaning
     effect”

     ’805 claims: 3, 20



     D41: “the digital signal processor        Plain and ordinary meaning
     which applies at least one filtration
     algorithm to optimize the image and
     corrects the at least one optical
     aberration at the specific focal length
     in the zoom lens configuration”

     ’339 claim: 14

                                   III.    DISPUTED TERMS

       Because of the number of terms in dispute, the Court will utilize the D# and P# term codes

utilized in the parties’ May 5, 2020 Joint Claim Construction Chart Pursuant to P.R. 4-5(d). (Dkt.

No. 79-1). In addition, the Court will address the terms in the order presented by the parties at the

hearing.




                                                 7
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 8 of 60 PageID #: 2534



       Group I

       A.      P2/D23: “a color enhancing function”


         Claim Term                    Plaintiff’s Proposal             Defendant’s Proposal
 P2/D23: “a color enhancing      Proposed construction:            Proposed construction: a
 function”                       color changes to an image         special effects function that
                                                                   introduces color changes into
 ’805 claims: 2, 19                                                the image in the data file


                        1.    The Parties’ Positions

       The parties agree that “a color enhancing function” should be at least partly construed as

“color changes to an image.” Plaintiff proposed that construction, and Defendant includes that

concept but seeks to also include additional limitations regarding how the color changes must be

done and where the changes are stored.

                        2.    Analysis

       Much of the additional detail Defendant seeks to add into the construction of “a color

enhancing function” is included within other limitations of the claims. The subject term appears

in claims 2 and 19 which depend from claims 1 and 18 respectively, and both recite that an

algorithm is applied “to a data file in order to satisfy a user specified special effects function.”

’805 Patent at 37:15-17, 40:26-28. There appears to be no need to add the details urged by

Defendant, and doing so risks creating a redundancy that suggests a portion of the construction is

superfluous, which is disfavored in claim construction. Becton, Dickinson and Co. v. Tyco

Healthcare Group, LP, 616 F.3d 1249, 1257 (Fed. Cir. 2010); Elekta Instrument S.A. v. O.U.R.

Scientific Int'l, Inc., 214 F.3d 1302, 1305–07 (Fed. Cir. 2000).

       The Court accordingly hereby construes “a color enhancing function” to mean “color

changes to an image.”


                                                 8
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 9 of 60 PageID #: 2535




       B.      P3: “stop”


         Claim Term                     Plaintiff’s Proposal              Defendant’s Proposal
 P3: “stop”                       Proposed construction:             Proposed construction:
                                  a measure of exposure relating     an increment reflecting a
 ’339 claims: 3, 18               to the amount of light reaching    halving or doubling of light
                                  the camera sensor                  exposure



       At the May 20, 2020 hearing, the parties presented oral arguments as to this term and agreed

that Defendant’s proposal was correct. The Court accordingly hereby construes “stop” to mean

“an increment reflecting a halving or doubling of light exposure.”

       C.      P4: “vignetting”


         Claim Term                     Plaintiff’s Proposal              Defendant’s Proposal
 P4: “vignetting”                 Proposed construction:             Proposed construction:
                                  darkening the corners of an        a type of aberration in which
 ’339 claims: 3, 15, 18           image                              the corners of an image are
                                                                     exposed a stop less than the
                                                                     image’s center area


                       1.      The Parties’ Positions

       Plaintiff proposes a construction of “vignetting” as “darkening the corners of an image.”

(Dkt. No. 69 at 26.) Defendant takes the position that the patentee acted as his own lexicographer

to define the term in the specification as, “[i]n the case of vignetting, a type of aberration in which

the corners of an image are exposed a stop less than the image’s center area, . . .” (Dkt. No. 73 at

26 citing ’805 Patent at 9:60-63.)

                       2.      Analysis

       Defendant’s proposal comes from a statement in the ’805 Patent at 9:60-63. While the

character of this statement is somewhat oblique, it does provide some indication of how the term

                                                  9
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 10 of 60 PageID #: 2536



would be defined by one of ordinary skill.      At the same time, the law counsels that importing

limitations from the specification risks error. See, e.g., Phillips, 415 F.3d at 1323. Both parties

seem to accept that “vignetting” involves darkening of the edges of an image. Defendant’s

proposal introduces quantitative character to the construction, but the patentee here was not so

explicit. Accordingly, the Court hereby construes “vignetting” to mean “an effect in which the

edges of an image are darker than the image’s center.”



       D.      D35: “identify[ing] specific optical aberrations”/ “identify at least one optical
               aberration”


         Claim Term                   Plaintiff’s Proposal              Defendant’s Proposal
 D35: “identify specific        Proposed construction: plain       Proposed construction:
 optical aberrations”           and ordinary meaning               identify… by using a database
                                                                   to compare an image
 ’805 claims: 1, 9, 18, 24                                         aberration to reference images
 ’339 claims: 1, 14


               1.      The Parties’ Positions

       Plaintiff argues that one of ordinary skill would understand the terms “identify[ing] specific

optical aberrations” and “identify at least one optical aberration” according to their plain and

ordinary meaning. (Dkt. No. 69 at 26.) Plaintiff maintains that the language of the apparatus

claims “refer[s] to having the capability to identify one or more specific aberrations to be

corrected,” and the language of the method claims refers to the “step of identifying one or more

aberrations to be corrected.” (Id.) Plaintiff specifically cautions that Defendant’s proposed

constructions exclude disclosed embodiments and reads in limitations from the specification such

as “using a database,” “compar[ing] an image,” and “reference images.” Finally, Plaintiff responds

to the prosecution history arguments raised by Defendant, criticizing both the content of


                                                10
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 11 of 60 PageID #: 2537



Defendant’s expert’s opinions, and the qualification of Defendant’s expert to comment on

prosecution history.

       Defendant relies on prosecution disavowal in urging that “identifying specific optical

aberrations” must be limited to “identifying specific optical aberrations by using a database to

compare an image aberration to reference images.” (Dkt. No. 73 at 24–25.) Defendant argues that

the patentee distinguished his invention in an August 23, 2012 amendment in the ’339 patent

prosecution by arguing that “[t]he present invention identifies the optical aberrations by using a

database to compare image aberration to reference images.” (Id. citing Dkt. No. 73-7, Ex. G at 13.)

Defendant asserts that this statement constitutes a clear and unmistakable disavowal of systems

and methods that identify aberrations without using a database to compare images, and this

disavowal applies equally to the earlier filed and issued ’805 patent. (Dkt. No. 73 at 25.)

               2.      Analysis

       The parties do not seem to dispute that the underlying phrase “identifying specific optical

aberrations” would be clear and unambiguous to one of ordinary skill. As such, Defendant’s sole

basis to urge the addition of limitations relating to the comparison to images in a database is

through disclaimer. As the parties acknowledge, the standard for prosecution history disclaimer

is that the restriction of claim scope must be “clear and unmistakable” to one of ordinary skill in

the art. Elbex Video, Ltd. v. Sensormatic Elecs. Corp., 508 F.3d 1366, 1371 (Fed. Cir. 2007)

(quotations omitted); Avid Tech. Inc. v. Harmonic, Inc., 812 F.3d 1040, 1045 (Fed. Cir. 2016).

Prosecution disclaimer can arise from arguments made to the patent office during prosecution.

Biogen Idec, Inc. v. GlaxoSmithKline LLC, 713 F.3d 1090, 1095 (Fed. Cir. 2013). In evaluating

whether disclaimer arises from prosecution statements, the statements must be considered in the

context of the entire prosecution. Mass. Inst. of Tech. v. Shire Pharms., Inc., 839 F.3d 1111, 1119



                                                11
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 12 of 60 PageID #: 2538



(Fed. Cir. 2016). If the challenged statements are ambiguous or amenable to multiple reasonable

interpretations, prosecution disclaimer does not limit the meaning of the claims. Id.

       Here, the patentee was traversing a rejection over a prior art patent application to Alon,

which the patentee characterized as referring to “digital filtration of a specific class of optical

aberration with a specific type of digital filter and to the design process of optical elements in a

lens apparatus.” (Dkt. No. 73-7 at 10.) The patentee goes on to criticize the Alon reference as

“solving a completely different set of problems, viz., a process for designers to design camera

optics to control image blur, that are unrelated to the present invention.” (Id.) After two

additional pages of criticism of the Alon prior art, the patentee makes the following statement,

which Defendant maintains acts as the disclaimer:

       Alon does not refer to the use of a microprocessor and system software to analyze
       optical aberrations in a digital camera system. Alon is concerned with a specific
       narrow set of aberration, i.e., image blur, that the present application is not
       concerned with. The present invention identifies the optical aberrations by using a
       database to compare image aberration to reference images. Alon does not use a
       database. In addition, the present invention uses the database (and a microprocessor
       and software) to identify specific solutions to specific optical aberrations. Once
       identified, the present invention selects a digital filtration algorithm to apply to the
       image file by using a DSP. Alon does not use a DSP to apply a filtration algorithm
       to correct specific optical aberrations.

(Dkt. No. 73-7 at 13.) Defendant’s offered disclaimer does not meet the clear and unmistakable

standard. Here, the patentee’s first thrust is that the Alon prior art “does not refer to the use of a

microprocessor and system software to analyze optical aberrations in a digital camera system.

Alon is concerned with a specific narrow set of aberration, i.e. image blur, that the present

application is not concerned with.” (Id.) A reasonable interpretation of those sentences is that

Alon does not use a microprocessor, does not use system software, and does not analyze optical

aberrations but instead is concerned with image blur, which the patentee seems to believe is

something other than an optical aberration. The patentee then states, “[t]he present invention

                                                 12
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 13 of 60 PageID #: 2539



identifies the optical aberrations by using a database to compare image aberration to reference

images. Alon does not use a database. In addition, the present invention uses the database (and a

microprocessor and software) to identify specific solutions to specific optical aberrations.” (Id.)

The patentee does say that it uses a database, and that Alon does not use a database but it is not

clear whether it is the use of the database in the first instance, or the use of the database for a

particular purpose that is the point of distinction. Further, the patentee points out that “Alon does

not use a DSP to apply a filtration algorithm to correct specific optical aberrations.” (Id.) In doing

so, the patentee raises yet another point of distinction between the claims and the Alon reference.

Overall, the level of disclaimer present on this record is insufficient to warrant replacing

“identifying specific optical aberrations” with “identifying specific optical aberrations by using a

database to compare an image aberration to reference images.”

       Overall, Defendant has not demonstrated that its proffered disclaimer has redefined the

disputed terms in a clear and unmistakable manner. The Court accordingly hereby construes

“identify[ing] specific optical aberrations” and “identify at least one optical aberration” to each

carry its plain meaning.

       E.      D36: “system software”


         Claim Term                    Plaintiff’s Proposal              Defendant’s Proposal
 D36: “system software”          Proposed construction: plain       Proposed construction:
                                 and ordinary meaning               software which is executed by
 ’805 claims: 1, 9, 18, 24                                          the microprocessor that
 ’339 claims: 1, 14                                                 controls the camera system



                       1.      The Parties’ Positions

       Plaintiff urges a plain meaning construction of this term. (Dkt. No. 69 at 28.) Plaintiff

maintains that one of ordinary skill “would understand ‘system software’ according to its plain

                                                 13
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 14 of 60 PageID #: 2540



and ordinary meaning simply as software that provides the capabilities recited in the claims.” (Id.)

Plaintiff also points to the specification as confirming the plain and ordinary meaning of this term.

(Id. citing ’339 Patent 1:25-28, 6:38-43, 10:26-36.)

        Defendant argues that throughout the claims, the “system software” is used to identify

specific optical aberrations, access the database to identify specific corrections to the aberrations,

and forward the data from the digital sensor to the digital processor. (Id.) Defendant also points

out that the system software is executed by the microprocessor in the claims and that its

construction is true to the functions listed in the specification and claims for the system software.

(Id.)

                       2.      Analysis

        No party has provided any evidence or argument suggesting that the term “system

software” is ambiguous or unclear to one of ordinary skill. Defendant here attempts to read

specific functions into what appears to be a common generic term, “system software.” Defendant

does not allege disclaimer or lexicography. Defendant’s citation of various attributes described in

the specification does not justify reading such details into the claims; doing so would violate

fundamental canons of construction prohibiting reading into the claims limitations from the

specification. See, e.g., Phillips, 415 F.3d at 1323.

        The Court accordingly hereby construes “system software” to have its plain meaning.



        F.     D37: “selects[selecting] a specific procedure”/D39: “selects a specific
               procedure to optimize the image and corrects the aberrations”




                                                  14
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 15 of 60 PageID #: 2541




         Claim Term                    Plaintiff’s Proposal              Defendant’s Proposal
 D37: “selects a specific        Proposed construction: plain       Proposed construction:
 procedure”                      and ordinary meaning               picks [picking] out a specific
                                                                    procedure to correct an optical
 ’805 claims: 1, 9, 18, 24                                          aberration which corresponds
                                                                    to the identified specific
                                                                    correction, from a plurality of
                                                                    optical aberration correction
                                                                    procedures


         Claim Term                    Plaintiff’s Proposal              Defendant’s Proposal
 D39: “selects a specific        Proposed construction: plain       Proposed construction:
 procedure to optimize the       and ordinary meaning               picks [picking] out a specific
 image and corrects the                                             procedure to correct an optical
 aberrations”                                                       aberration which corresponds
                                                                    to the identified specific
 ’805 claims: 1, 9, 18, 24                                          correction, from a plurality of
                                                                    optical aberration correction
                                                                    procedures, and corrects the
                                                                    aberrations by using the
                                                                    specific procedure


                       1.      The Parties’ Positions

       Plaintiff argues that one of ordinary skill “would understand this claim language according

to its plain and ordinary meaning as reflecting that the claimed inventions select a procedure to

correct an image and in turn use the selected procedure to perform the correction.” (Dkt. No. 69

at 29.) Plaintiff points to the specification where it discusses various ways to correct aberrations

according to the capabilities of the recited systems and the steps of the recited methods. (Id. citing

’805 Patent Figs. 2, 5, 7, 8, 10-15, 22, 24-29, 31, 32, 35; 10:3-11.) Plaintiff also relies on the

discussion in the specification that “[d]ifferent types of aberrations require different types of

filtration….” (Id. citing ’805 Patent 31:50-54.)

       Defendant counters with two sets of possible claim limitations and corresponding

specification citations. (Dkt. No. 73 at 27–28.) Defendant cites different selection functions from

                                                   15
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 16 of 60 PageID #: 2542



the specification and suggests that the claims be construed consistent with the specific selection

procedures set forth in the specification as a way to resolve the ambiguity left open in the claims.2

(Id.)

                          2.        Analysis

          Defendant once again does not dispute that the claim phrases at issue are unclear or

ambiguous. Instead, Defendant asks that greater detail be drawn into the claim construction from

the specification to give greater correspondence between the claims and the specification, which

would violate claim construction canons. See, e.g., Phillips, 415 F.3d at 1323.

          The Court declines to do so, and accordingly hereby construes “selects [selecting] a

specific procedure” and “selects a specific procedure to optimize the image and corrects the

aberrations” to each carry its plain meaning.




          G.      D38: “algorithm”

            Claim Term                      Plaintiff’s Proposal         Defendant’s Proposal
    D38: “algorithm”                  Proposed construction: plain   Proposed construction:
                                      and ordinary meaning           software that contains a finite
    ’339 claims: 1, 3, 4, 14, 16,                                    sequence of steps for solving a
    18                                                               logical or mathematical
                                                                     problem or performing a task




                          1.        The Parties’ Positions

          Plaintiff seeks a plain and ordinary meaning construction of “algorithm” as “one or more

of the ways in which aberrations in images captured by the sensor may be corrected as described


2
 The Court perceives Defendant’s argument to be a written description defense, which is not
appropriate at claim construction.
                                                     16
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 17 of 60 PageID #: 2543



in the specification.” (Dkt. No. 69 at 29–30.) Plaintiff further clarifies that the plain meaning

understanding of “algorithm” would be consistent with the meaning of the term “procedure.” (Id.)

       Defendant asserts that any appropriate construction of “algorithm” must clarify that the

claimed algorithm must be comprised of software. (Dkt. No. 73 at 28–29.) Defendant disputes

that one of ordinary skill would understand that the term “algorithm” might refer to one or more

of the ways in which aberrations in images captured by the sensor may be corrected as described

in the specification, without limiting the algorithm to a software implementation. Defendant relies

heavily on ’339 Patent claim 14, which provides “wherein the image file is forwarded to the digital

signal processor which applies at least one filtration algorithm to optimize the image and corrects

the at least one optical aberration . . . .” (Id.) Defendant reasons that one of ordinary skill knows

that “a DSP is a specific type of processor dedicated to performing digital signal processing that

executes instructions according to software programs and algorithms stored in memory. (Id.)

Defendant points to the specification and prosecution history which describe the algorithms for

correcting aberrations as software. (Id.)

                       2.      Analysis

       Defendant’s primary argument here is that an “algorithm” must run on a processor and

therefore must be software. However, the claims specifically reference a digital signal processor,

which often carries out functions through a set of hard wired circuitry. As Plaintiff’s expert notes,

the specification discusses many different ways of accomplishing the various functions claimed

using hardware in addition to software: "digital filtration is performed by employing the DSP

hardware as well as specific software in order to attain specific aberration corrections." (Dkt. No.

69-D, citing ’805 Patent 31:1-3.) These functions include mathematical functions where signals

are filtered and manipulated: "[o]ne example of a digital filtration process is a fast Fourier



                                                 17
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 18 of 60 PageID #: 2544



transform (FFT). The digital signal is modified by applying an algorithm to extract the frequency

spectrum. The original function is then reconstructed by an inverse transformation of the original

signal. The signal can be manipulated to perform various conversions." (Id. citing ’805 Patent

31:11-16.) There appears to be no basis to restrict the plain meaning of “algorithm” to a

software-only construction.

        The Court accordingly hereby construes “algorithm” to have its plain meaning.



        H.      D40: “a user specified special effects function”


          Claim Term                    Plaintiff’s Proposal              Defendant’s Proposal
 D40: “a user specified           Proposed construction:             Proposed construction:
 special effects function”        a user-selectable digital filter   a user specified function that
                                                                     deliberately creates
 ’805 claims: 1, 18                                                  photographic distortions




                        1.      The Parties’ Positions

        Plaintiff proposes a construction for this term, “a user-selectable digital filter.” (Dkt. No.

69 at 30.) Plaintiff relies on the specification consistently describing “special effects in the context

of the claims as user-selectable filters that may soften the focus, alter the colors, or otherwise

change the image that is captured by the camera. (Id. citing ’805 Patent Figs. 11, 14, 12:45-65,

14:61-15:44, 32:40-48, 65-67, 33:15-21.) Plaintiff takes issue with Defendant’s “distortion”

proposal, characterizing it as contradicting the specification because the chart in Col. 12 of the

’805 Patent lists “filter types that provide digital methods of correcting image problems or creating

specific effects” and these filters are not limited to creating distortions as Defendant proposes.

(Id.)


                                                  18
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 19 of 60 PageID #: 2545



        Defendant’s proposed construction is “a user specified function that deliberately creates

photographic distortions.” (Dkt. No. 73 at 29–30.) Defendant maintains that the claimed “user

specified special effects” function cannot be a digital filter because claims 1 and 18 of the ’805

patent expressly distinguish between “a user specified special effects function” and an aberration

correction technique applied through digital filtration. (Id.) Defendant points out that different

terms that appear in a claim are generally presumed to have different meanings, and thus the user

specified special effects function must be different from the digital filtration used to correct image

aberrations.

                        2.      Analysis

        Neither side presents a compelling case for construction of this term beyond plain and

ordinary meaning. Both parties appear to import limitations from the specification, without

support, and neither proposal is more jury-accessible than the claim language itself. Plaintiff’s

proposal conflicts with other recitations in the same claims that relate to filters and filtration. See,

e.g., ’805 Patent 36:57-60. Defendant’s proposal violates basic claim construction maxims by

constraining the claim to a preferred embodiment without intrinsic record support for doing so.

See Phillips, 415 F.3d at 1323.

        The Court therefore finds the term “a user specified special effects function” to have its

plain meaning.

        Groups 2/3

        The Group 2 and Group 3 terms share the common schematic that Defendant mounts an

indefiniteness challenge to each term, primarily based on what Defendant says are antecedent basis

defects or specific ambiguities in the claims at issue. Defendant argues that the patentee failed to

follow standard claim drafting practices that each term in a claim should be introduced



                                                  19
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 20 of 60 PageID #: 2546



affirmatively, followed by references to that term that begin with “said” or “the” through the rest

of the claim. See Manual of Patent Examining Procedure 2173.05(e) Lack of Antecedent Basis

(January 2018). Defendant is correct that the U.S. Patent Office practice supports rejection of

claims with antecedent basis defects. Id. However, violation of Patent Office practice does not

constitute per se grounds for invalidity; instead, before a district court the law requires a clear and

convincing showing that one of ordinary skill cannot reasonably ascertain claim scope. Nautilus,

572 U.S. at 910. It may be that antecedent basis defects or other errors are so profound that they

produce an unresolved ambiguity, but Defendant makes no such showing for the terms offered for

construction. Moreover, for almost all of these terms, Defendant offers an alternative construction

that it sponsors in the event the offered term is not found indefinite. Defendant does not explain

how it was able to reach its alternative constructions in the face of what it perceives as an

unresolvable ambiguity in the claim terms. Defendant’s expert offers an opinion that one of

ordinary skill would conclude that each of its alternative constructions are appropriate, and thus

that persons of ordinary skill are reasonably able to ascertain claim scope.              At bottom,

indefiniteness must be proven pursuant to the reasonable claim scope standard articulated in

Nautilus and Defendant has not carried its clear and convincing burden. 3




       3
          The fact that the Court does not find a claim invalid does not permit Plaintiff to ignore
the antecedent references in the claims. Every limitation in a claim is presumed to have
significance and at trial Plaintiff must demonstrate infringement of an end-to-end system that
includes each limitation in the asserted claims, and Defendant must similarly demonstrate
invalidity of every limitation. Limelight Networks, Inc. v. Akamai Techs., Inc., 572 U.S. 915
(2014) (“Each element contained in a patent claim is deemed material to defining the scope of the
patented invention . . .)” citing Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520 U. S. 17,
29 (1997); In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983).

                                                  20
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 21 of 60 PageID #: 2547



       I.       D2: “the data”

            Claim Term                 Plaintiff’s Proposal             Defendant’s Proposal
 D2: “the data”                   Not indefinite                   Indefinite
 ’805 claims: 1, 9, 18, 24
                                  Proposed construction: plain     Alternative proposed
                                  and ordinary meaning             construction: image data from
                                                                   the digital sensor




                         1.   The Parties’ Positions

       Defendant challenges the definiteness of this term on two grounds. First, that the term is

used inconsistently throughout the claims and specification. (Dkt No. 73 at 3–5.) Second,

Defendant asserts that the term is used with no antecedent basis, compounding the ambiguity of

the term. (Id.) Plaintiff responds that the claims themselves indicate that “the data” may contain

various types of information, but are “data” nevertheless, citing claims 1 and 9 of the ’805 Patent.

(Dkt. No. 69 at 8.)

                         2.      Analysis

       Defendant’s issue with consistency is answered by examination of the overall claim

language. The claims are directed toward a pipelined system where system elements act on an

image. At each stage, the image changes, and because this is a digital system, the data representing

that image changes. For example, claim 1 of the ’805 patent begins with an overall recitation of

the image pipeline—a digital camera mechanism, an optical lens mechanism, a digital sensor, a

microprocessor, a digital signal processor, an application specific integrated circuit, system

software, a database management system, and a memory storage sub-system. ’805 Patent at 36:51-

55. The claim then introduces particular limitations describing the flow of information between

these elements and predictably, “the data” changes as it moves through the circuitry designed to


                                                   21
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 22 of 60 PageID #: 2548



correct and modify that data. Rather than creating an inconsistency, the claims recognize that the

data can and should be altered as the claimed image correction system acts on the image.

       As for the antecedent basis issue, as noted above, Defendant’s indefiniteness challenge

requires a clear and convincing showing that one of ordinary skill cannot reasonably ascertain

claim scope. Nautilus, 572 U.S. at 910. Defendant makes no such showing, and its expert’s

opinion that Defendant’s alternative proposed construction is appropriate suggests that those of

ordinary skill can ascertain claim scope. In the end, Defendant has not proven indefiniteness under

the standard articulated in Nautilus by clear and convincing evidence.

       The Court accordingly hereby construes “the data” to have its plain meaning.



       J.      D3: “the image”

         Claim Term                    Plaintiff’s Proposal              Defendant’s Proposal
 D3: “the image”                 Not indefinite                    Indefinite
 ’805 claims: 1, 9, 18, 24
 ’339 claims: 3, 14, 18          Proposed construction: plain      Alternative proposed
                                 and ordinary meaning              construction: an image
                                                                   captured by the digital sensor



                       1.      The Parties’ Positions

       Defendant challenges the definiteness of this term on two grounds. First, Defendant asserts

that this term is indefinite because it is used inconsistently throughout the asserted claims and

specification. (Dkt. No. 73 at 5-6.) Defendant argues that in claim 1 of the ’805 patent, “the image”

appears in the following limitation, “wherein the digital signal processor selects a specific

procedure to optimize the image and corrects the aberrations.” (Dkt. No. 73 at 5-6, citing ’805

Patent at 37:1-3.) Defendant argues that there is no antecedent basis in the claims for “the image,”

rendering the claim indefinite. (Dkt. No. 73 at 5-6.) Second, Defendant also argues that the

                                                  22
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 23 of 60 PageID #: 2549



specification recites various types of images and relies on its expert’s opinion that the term is

ambiguous. (Dkt. No. 73-1, Prentice Dec. at ¶¶ 27-29.)

       Plaintiff counters with the argument that a person of ordinary skill would understand the

term “the image” according to its plain and ordinary meaning to refer to an image that may be

captured by the device. (Dkt. No. 69 at 8-9.) Plaintiff relies on its expert in support of the notion

that “the image” is readily understood in the art. (Dkt. No. 69-D at ¶¶ 18-19.) Plaintiff points to

the description in the specification describing the optimization of “the image” as the fundamental

goal of the invention. See, e.g., ’805 Patent at Figures 7, 11-15, 22, 24-27, 31 and 34, and 6:32-

59, 9:60-10:25, 14:5-27, 15:25-38, 16:30-45, 17:16-24, 22:23-34, 32:40-47, 33:1-31. Finally,

Plaintiff points out that “the image” is a readily understood English term that carries no specialized

meaning. (Dkt. No. 69 at 8-9.)

                   3.      Analysis

       Defendant’s indefiniteness challenge is resolved through the recognition that the patents-

in-suit are directed toward capturing and correcting an image. The claims reflect this fundamental

concept throughout, as a system that takes in images containing errors, and through a series of

processing blocks, corrects those errors. No party suggests that one of ordinary skill would not

understand “the image” as a plain English term despite the fact that the content of “the image” may

change as an image moves through the system and is corrected. As to Defendant’s antecedent

basis challenge, the preamble does include “A digital imaging system for image filtration

comprising:” which does introduce the term “image.” Even without that recitation, the whole of

the claim is directed to the capture and processing of an image, and Defendant has not carried its

clear and convincing burden to show that one of ordinary skill could not reasonably ascertain the

scope of the claim pursuant to Nautilus.



                                                 23
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 24 of 60 PageID #: 2550



       The Court accordingly hereby construes “the image” to have its plain meaning.


       K.        D5: “the original optical image”

 Claim Term                      Plaintiff’s Proposal               Defendant’s Proposal
 D5: “the original optical       Not indefinite                     Indefinite
 image”
                                 Proposed construction: plain       Alternative proposed an
 ’805 claims: 1, 9               and ordinary meaning               unaltered image captured by
 ’339 claims: 1, 14                                                 the digital sensor




                        1.     The Parties’ Positions

       Plaintiff relies primarily on the claim language itself in arguing that “the original optical

image” should be construed according to its plain and ordinary meaning. (Dkt. No. 69 at 9.)

Plaintiff explains that the plain meaning of this term refers to “an uncorrected image in contrast to

the corrected/modified image and/or data.” (Id. citing Dkt. No. 69-D, Brogioli Dec. at ¶¶ 22-23.)

The Plaintiff further argues that the specification supports this plain meaning and cites, “[a]n

effective software solution is one which brings the optical image quality to a level consistent with

a benchmark…” and asserts that the “original image” is understood to be “the original uncorrected

image prior to processing.” (Id. citing ’805 Patent 6:39-42, 10:26-35 and Dkt. No. 69-D, Brogioli

Dec. at ¶ 23.)

       Defendant argues that “the original optical image” contain aberrations corrected by the

claimed system because earlier limitations recite the mechanisms that “optimize[s] the image and

corrects the aberrations.” (Dkt. No. 73 at 6.) Defendants assert then that the claim includes “some

relationship between ‘the image’ and ‘the original optical image,’ but a POSA would not know



                                                  24
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 25 of 60 PageID #: 2551



whether these terms are the same, or different, or how they are different.” (Id.) Defendant asserts

that this lack of clarity renders the claim indefinite.

                          2.    Analysis

        Defendant is correct that the upshot of the claimed system is to correct errors that exist in

an image upon capture. Defendant is also correct that this limitation sits in a final wherein clause

at the end of the claim, after any such corrections are made: “wherein the modified data file

consisting of the digital data optimized from the aberrations that are corrected from the original

optical image is stored in memory.” See, e.g., ’805 Patent at 37:12-14. Defendant’s argument

then fails because the reference to the “aberrations . . . corrected from original optical image”

naturally comports with the plain meaning of the term “original optical image” as advocated by

the Plaintiff. Indeed, the entirety of the claimed system seems directed toward the progress of an

image from its initial captured state to its final corrected state. Overall, Defendant has not carried

its clear and convincing burden to show that one of ordinary skill could not reasonably ascertain

the scope of this claim.

        The Court accordingly hereby construes “the original optical image” to have its plain

meaning.



        L.      D6: “the digital data”


           Claim Term                   Plaintiff’s Proposal             Defendant’s Proposal
 D6: “the digital data”           Not indefinite                    Indefinite

 ’805 claims: 1, 9                Proposed construction: plain      Alternative proposed
 ’339 claims: 1, 14               and ordinary meaning              construction: image data from
                                                                    the digital sensor




                                                   25
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 26 of 60 PageID #: 2552



                       1.      The Parties’ Positions

       Plaintiff argues that “the digital data” should be construed according to its plain and

ordinary meaning. (Dkt. No. 69 at 10.) Plaintiff points to the claim language itself where the term

appears in similar contexts such as: “wherein the modified data file consisting of the digital data

optimized from the aberrations that are corrected from the original optical image is stored in

memory.” (Id.) Plaintiff also argues that “the claims describe a system capable of processing an

image or data file to correct aberrations.” (Id.) Plaintiff then reasons that one of ordinary skill

“would understand that the term ‘digital data’ is used, according to its plain and ordinary meaning,

to denote digital information within the modified file or image.” (Id. citing Brogioli Dec. at ¶ 24).

Plaintiff also relies on an example from the specification which calls out different uses of “digital

data” in reference to digital information within an image file, “with more detail in the original

image, it is possible to interpolate the digital data in the image file … to gain an additional stop or

two of tonal range.” (Id. citing ’805 Patent 14:23-26.) In response to the Defendant’s positions,

Plaintiff asserts that Defendant’s expert supports reading limitations in from the specification. (Id.)

       Defendant argues that the distinction between the terms “digital data,” “optical data,”

“digital and optical data,” and “the data” is unclear and that this leaves one of ordinary skill unable

to ascertain the scope of the claims. (Dkt. No. 73 at 7.) Defendant further argues that the term

“digital data” itself is used inconsistently from limitation to limitation, citing as examples from

claim 1 of the ’805 patent: (1) “wherein the microprocessor is used to provide digital and optical

data to the digital signal processor”; and (2) “wherein the modified data file consisting of the digital

data optimized from the aberrations that are corrected from the original optical image is stored in

memory.” (Id. citing ’805 Patent at 36:48-37:14). Defendant challenges Plaintiff’s argument,

suggesting that Plaintiff is giving the term two different meanings within the same claim depending



                                                  26
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 27 of 60 PageID #: 2553



on which limitation the term appears in. (Id.) Defendant argues that Plaintiff’s plain meaning of

the term “the digital data” means both “digital information within the modified file or image” and

“data related to an image that may be captured by the digital sensor.” (Id. at 7-8.) Defendant

argues that this inconsistency violates construction rules requiring that the same claim term should

be afforded the same construction across claims. (Id at 8.) Finally, Defendant posits that the

specification offers no guidance to one of ordinary skill regarding how to resolve the ambiguities

in this claim term. (Id.)

                        2.      Analysis

        Plaintiff is correct that the claims at issue are directed to a system for correcting errors in a

captured digital image. The claim language tracks data as it is moved through the system, being

modified and corrected along the way, e.g. “wherein the system software forwards the data from

the digital sensor to the digital processor,” and “wherein the modified data file consisting of the

digital data optimized from the aberrations that are corrected from the original optical image is

stored in memory.” ’805 Patent at 36:66-67, 37:12-15. One of ordinary skill would understand

that the term “digital data” is used to mean digital information as it moves through the system. As

stated by Plaintiff’s expert, “[t]he term digital data is simply used to denote digital information

within the modified file or image and a POSA would understand that to be the case.” (Dkt. No.

69-D, ¶24.)

        Overall, Defendant has not carried its clear and convincing burden to show that one of

ordinary skill could not reasonably ascertain the scope of this claim.

        The Court accordingly hereby construes “the digital data” to have its plain meaning.



        M.      D17: “digital and optical data”



                                                   27
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 28 of 60 PageID #: 2554




          Claim Term                     Plaintiff’s Proposal              Defendant’s Proposal
 D17: “digital and optical        Not indefinite                       Indefinite
 data”
                                  Proposed construction: plain         Alternative proposed
 ’805 claims: 1, 9, 18, 24        and ordinary meaning                 construction: image data
                                                                       from the digital sensor



                       1.      The Parties’ Positions

        Plaintiff argues that one of ordinary skill would have no trouble understanding the term

“digital and optical data” according to its plain meaning. (Dkt. No. 69 at 16). Plaintiff maintains

that a skilled artisan “would understand this term to refer to data related to the image captured by

the digital sensor consistently with the terms “the image file” and “the digital file” . . ., and data

related to the aberrations that may be present in the image.” Id. Plaintiff further asserts that a

skilled artisan “would expect this data to be provided to the DSP for processing according to the

capabilities recited by the claims at issue and the patent’s specification and would understand the

term in accordance with its plain and ordinary meaning. Id. citing (Dkt. No. 69-D (Brogioli Dec.

at ¶ 28c)).

        Defendant argues that these terms are indefinite because they lack antecedent basis and one

of ordinary skill would not know how to differentiate the two terms, or several other claim terms

such as “digital data,” “the data,” and “the image.” (Dkt. No. 73 at 14-15.) Defendant cites the

following portions of claim 9 of the ’805 patent, “wherein the microprocessor is used to provide

digital and optical data to the digital signal processor” in contrast with, “wherein the digital signal

processor selects a specific procedure to optimize the image and corrects the aberrations” to show

ambiguity. (Dkt. No. 73 at 15). Finally, Defendant accuses Plaintiff of proposing different plain

and ordinary meanings for the terms. Id.


                                                   28
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 29 of 60 PageID #: 2555



                        2.      Analysis

        No party has taken the position that the plain meaning of “digital and optical data” is

unclear to one of ordinary skill. The claim language itself is straightforward, “providing digital

and optical data to a digital signal processor….” The claim describes the provision of data to the

digital signal processor as part of the overall claimed system. Defendant’s perceived conflict in

the claim is unfounded. The passages cited by Defendant from claim 9 of the ’805 patent, “wherein

the microprocessor is used to provide digital and optical data to the digital signal processor” and,

“wherein the digital signal processor selects a specific procedure to optimize the image and

corrects the aberrations” simply seem to be different parts of the image correction pipeline where

data is provided to the digital signal processor and then the image represented by that data is

optimized and corrected. (Dkt. No. 73 at 15).

        As to Defendant’s antecedent basis challenge, Defendant once again fails to illustrate an

unresolved ambiguity that would prevent one of ordinary skill from reasonably interpreting the

scope of the claims. It is not enough to suggest that the terms are subject to different interpretation;

Nautilus is clear in its demand that the test for invalidity is whether one of ordinary skill would

not be able to resolve differences and reasonably interpret the claim. Here, the use of standard

terms such as “digital and optical data” seems well within the capability of one of ordinary skill.

Moreover, the fact that the content of that data may change as the system works through its stages

does not create an intractable ambiguity. Instead, such changes are the natural consequence of the

claimed aberration correction system. (Dkt. No. 69-D, Brogioli Dec. at ¶ 29a (“A POSA would

read this claim term in the context of the claims as a whole and in light of the problem that the

inventor sought to solve, the correction of aberrations in images. The specification describes that

numerous sources of information may be used in connection with the image processing capabilities



                                                  29
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 30 of 60 PageID #: 2556



or steps recited by the claims to correct aberrations. A POSA would understand the term “optical

data” to refer to information used in connection with the digital image data in order to correct

aberrations in the images.”).)

       Overall, Defendant has not carried its clear and convincing burden to show that one of

ordinary skill could not reasonably ascertain the scope of this claim.

       The Court accordingly hereby construes “digital and optical data” to have its plain

meaning.




       N.      D26: “optical data”

           Claim Term                    Plaintiff’s Proposal            Defendant’s Proposal
 D26: “optical data”               Not indefinite                   Indefinite

 ’805 claims: 1, 9, 18, 24         Proposed construction: plain     Alternative proposed
                                   and ordinary meaning             construction: image data from
                                                                    the digital sensor



                        1.       The Parties’ Positions

       Plaintiff argues that one of ordinary skill would read and understand the term “optical data”

in the context of the claims as a whole and the problem that the inventor sought to solve, namely,

the correction of aberrations in images. Plaintiff asserts that one of ordinary skill would understand

the term “optical data” to mean “information used in connection with the digital image data in

order to correct aberrations in the images.” (Dkt. No. 69 at 21, citing Dkt. No. 69-D, Brogioli Dec.

at ¶ 29a.) Plaintiff further relies on the specification as confirmation of the plain meaning of this

term citing Figure 4 of the ’805 Patent as showing “an embodiment in which lens data is stored in

a database” and then citing a further description, “FIG. 4 shows a list of several different


                                                    30
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 31 of 60 PageID #: 2557



wide-angle lenses in a database…. Each lens type presents a distinct formulation involving

different sets of optical data that require different aberration corrections.” (Dkt. No. 69 at 21, citing

’805 Patent 30:38-43.)

        Defendant challenges the definiteness of “optical data” primarily because the claims do not

adequately define and distinguish “optical data” from “digital and optical data” or “data.” (Dkt.

No. 73 at 14-15.) Defendant asserts that this failure renders the entire claim indefinite for

ambiguity.

                        2.      Analysis

        Defendant does not argue that the phrase “optical data” would be unclear or ambiguous to

one of ordinary skill. Instead, Defendant’s objection is a desire to require greater specificity

surrounding the term “optical data” and its relationship with other claim elements. Defendant

seeks additional specificity that the claim does not provide, and it would be improper to read in

such specificity from the specification, assuming it existed. The claim term “optical data” is not

unclear and its plain meaning suffices. As with all other claim elements, Plaintiff will be required

to show that each and every element of the claims exists in the accused systems to prevail on

infringement. Limelight, 572 U.S. at 915 (“Each element contained in a patent claim is deemed

material to defining the scope of the patented invention . ..)” citing Warner-Jenkinson, 520 U. S.

at 29; In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983). Overall, Defendant has not carried its

clear and convincing burden to show that one of ordinary skill could not reasonably ascertain the

scope of this claim.

        The Court accordingly hereby construes “optical data” to have its plain meaning.




                                                   31
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 32 of 60 PageID #: 2558




        O.      D8: “the image file”/ D13: “the file”/ D11: “the modified image file”


          Claim Term                    Plaintiff’s Proposal              Defendant’s Proposal
 D8: “the image file”             Not indefinite                     Indefinite

  ’339 claims: 1, 14              Proposed construction: plain       Alternative proposed
                                  and ordinary meaning               construction: a file that
                                                                     contains image data that was
                                                                     captured by the digital sensor




 Claim Term                       Plaintiff’s Proposal               Defendant’s Proposal
 D13: “the file”                  Proposed construction: plain       Proposed construction:
                                  and ordinary meaning               Same construction as “the
 ’339 claim: 14                                                      image file”




         Claim Term                    Plaintiff’s Proposal               Defendant’s Proposal
 D11: “the modified image         Not indefinite                    Indefinite
 file”
                                  Proposed construction: plain      No alternative proposed
 ’339 claim: 14                   and ordinary meaning              construction



                        1.      The Parties’ Positions

        Plaintiff argues that “the image file” should be given its plain meaning, referring generally

to “data related to an image that may be captured by the digital sensor.” (Dkt. No. 69 at 11, citing

Dkt. No. 69-D, Brogioli Dec. at ¶ 20.) Plaintiff points to two instances in the claims themselves

in support: “wherein when the image file is captured by the digital sensor the digital file is

forwarded to the digital signal processor,” (Claim 1) and “wherein the microprocessor uses system

software to access the database to identify at least one optical aberration in the image file...” (Claim

14). Id. Plaintiff relies on the specification for plain meaning, citing “unfiltered image files” in
                                                   32
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 33 of 60 PageID #: 2559



connection with the aberration correction systems and methods recited by the relevant claims. ’339

Patent 6:54-58, 14:22-25. Plaintiff also assert that the “term ‘the modified image file’ should also

be construed according to its plain and ordinary meaning consistent with ‘the image file.’” (Dkt.

No. 69 at 11-12.) Plaintiff asserts that the term “the modified image file” would be understood in

the art “to mean ‘the image file,’ as processed according to the capabilities of the claim elements.”

(Id.)

        Defendant takes the position that this term is indefinite because the claims do not

adequately differentiate “image file” from “the image,” “the data,” “the original optical image,”

“digital data,” and “digital and optical data.” (Dkt. No. 73 at 8.) Defendant argues that Plaintiff’s

definition of “the image file” is generally “data related to an image that may be captured by the

image sensor.” (Id. at 8-9.) Defendant then complains that Plaintiff does not explain the difference

between “the image file” and “the image.” (Id. at 9.) Defendant also argues that the specification

does not clarify the term, and “confuses the issue by having the term “image file” refer to various

different types of files, including files that are stored in memory.” (Id.)

        The parties have agreed that the construction of “the file” should be the same as “the image

file.” (Dkt. No. 69 at 10; Dkt. No. 73 at 8.)

                       2.      Analysis

        Defendant’s arguments seem tied to its perceived ambiguity over the difference between

“the image file” and “the image.” It is true that the patentee introduces the concept of an image

file indirectly— “wherein when the image file is captured by the digital sensor the digital file is

forwarded to the digital signal processor”— without affirmatively reciting the image file as a

separate element. However, in the context of the system of the patents-in-suit which store data in

a file structure, the distinction between “the image file” and “the image” is not difficult and is



                                                 33
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 34 of 60 PageID #: 2560



resolved within the claim contextually. The Defendant’s expert, Dr. Prentice, seems to readily

recognize that the term “image file” is well understood in the art, and is well-supported in the

specification. (Dkt. No. 73-1, Prentice Dec. at ¶49 (“In the specification, the term “image file”

usually refers to the file that is stored in memory and, optionally, organized by metadata in an

external database. See, e.g., Fig. 12; Fig. 22; Fig. 35; col. 28:43-46; col. 28:61-63; col. 29:30-32;

col. 29:36-40; col. 31:19-21; 31:54-62; col. 34:36-38; col. 36:27-30.”)) Dr. Prentice opines that

the claimed reference to “the image file” is unclear apparently because the claims do not say that

the file is “stored in memory” and “it is sent directly from the digital sensor to the digital signal

processor.” (Id.) However, at no point in his declaration does Dr. Prentice suggest that the term

“image file” is not well understood to those in the art or in need of further clarification save for

Defendant’s desire for additional specificity.

       As to “the modified image file,” the limitation in question recites, “the image file is

captured by the sensor…wherein the image file is forwarded to the digital signal processor which

applies at least one filtration algorithm to optimize the image… wherein the modified image file

consisting of the digital data optimized… is stored in memory.” ’339 Patent at 39:32-34. The

claim language itself makes clear that “the modified image file” is just what those words

describe—the image file after it has been modified in the context of the overall claim. No further

construction is required.

       To the extent Defendant relies on its antecedent basis challenges, Defendant fails to

demonstrate any ambiguity that one of ordinary skill cannot resolve. Overall, Defendant has not

carried its clear and convincing burden to show that one of ordinary skill could not reasonably

ascertain the scope of this claim.




                                                 34
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 35 of 60 PageID #: 2561



       The Court accordingly hereby construes “the image file,” “the file,” and “the modified

image file” to each carry its plain meaning.



       P.        D9: “the digital file”/D10: “the modified digital file”


         Claim Term                     Plaintiff’s Proposal             Defendant’s Proposal
 D9: “the digital file”           Not indefinite                    Indefinite

 ’339 claim: 1                    Proposed construction: plain      Alternative proposed
                                  and ordinary meaning              construction: a file that
                                                                    contains image data that was
                                                                    captured by the digital sensor




         Claim Term                    Plaintiff’s Proposal             Defendant’s Proposal

 D10: “the modified digital      Not indefinite                    Indefinite
 file”
                                 Proposed construction: plain      No Alternative construction
 ’339 claim: 1                   and ordinary meaning              proposed




                          1.   The Parties’ Positions

       Plaintiff contends that one of ordinary skill would readily understand the terms “the digital

file” and “the modified digital file” in claim 1 of the ’339 Patent according to their plain meanings.

(Dkt. No. 69 at 12.) Plaintiff’s expert defines “digital file” as “data related to an image that may

be captured by the digital sensor.” (Dkt. No. 69-D at ¶20.) Plaintiff’s expert then defines

“modified digital file as, “the digital file,” as one “processed according to the capabilities of the

claim elements recited in claims 1 and 14 of the ’339 Patent.” (Id.) Plaintiff further cites the

specification for the proposition that one of ordinary skill would have a plain and ordinary meaning

                                                   35
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 36 of 60 PageID #: 2562



understanding of these claim terms. (Dkt. No. 69 at 12 citing ’339 Patent Fig. 7, steps 700-740;

31:49-54.)

       Defendant argues that one of ordinary skill cannot understand how the scope of “the digital

file” differs from the scope of other terms such as “the image file,” “the image,” “the data,” “the

original optical image,” “digital data,” and “digital and optical data” and therefore the term is

indefinite. (Dkt. No. 73 at 10.) Defendants assert that the claims lack a required distinction

between a “the digital file” and “the image file” in the following limitation: “wherein when the

image file is captured by the digital sensor the digital file is forwarded to the digital signal

processor.” (Id. citing ’339 Patent at 37:51-54, Dkt. No. 73-1 at ¶ 58.) Defendant then reasons that

the term “modified digital file” is ambiguous because “digital file” is ambiguous.

                       2.      Analysis

       The limitation in question reads, “wherein when the image file is captured by the digital

sensor the digital file is forwarded to the digital signal processor.” ’339 Patent at 37:51-54.

Defendant is correct that had the term “the digital file” been introduced affirmatively to provide a

clearer antecedent basis, the claim would be easier to parse. However, ease of application is not

the correct standard. Instead, Nautilus asks whether one of ordinary kill can reasonably ascertain

the scope of the limitation. Here, neither Defendant nor its expert take the position that “the digital

file” is unclear. Nor does Defendant point to any unresolvable ambiguity in the claim resulting

from the antecedent basis issue Defendant raises.

       As to the “modified digital file” term, the limitation in question actually defines the term.

It reads, “wherein the modified digital file consisting of the digital data optimized from the at least

one optical aberration that are corrected from the original optical image is stored in memory.” ’339




                                                  36
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 37 of 60 PageID #: 2563



Patent at 37:58-61. Again, while it would have been more correct to recite the “modified digital

file” affirmatively, the definition immediately follows the term and no ambiguity exists.

       Overall, Defendant has not carried its clear and convincing burden to show that one of

ordinary skill could not reasonably ascertain the scope of this claim for these terms.

       The Court accordingly hereby construes “the digital file” and “the modified digital file” to

each carry its plain meaning.



       Q.    D14: “using the application specific integrated circuit and the digital signal
             processor”

          Claim Term                    Plaintiff’s Proposal              Defendant’s Proposal
 D14: “using the application      Not indefinite                     Indefinite
 specific integrated circuit
 and the digital signal           Proposed construction: plain       Alternative proposed
 processor”                       and ordinary meaning               construction: using both the
                                                                     application specific integrated
 ’805 claims: 1, 9, 18, 24                                           circuit and the digital signal
                                                                     processor to correct the
                                                                     aberrations from the optical
                                                                     lens mechanism by applying
                                                                     digital filtration


                       1.       The Parties’ Positions

       Defendant asserts that this term is indefinite because one of ordinary skill will not be able

to distinguish the roles of the application specific integrated circuit and the digital signal processor

in correcting aberrations as claimed. (Dkt. No. 73 at 12-13.) Defendant further argues that other

claim limitations further blur the roles of these components such as: “wherein the digital signal

processor selects a specific procedure to optimize the image and corrects the aberrations.” (Id.

citing ’805 Patent at 37:1-3.)      Defendant also asserts that the specification describes only

embodiments where the ASIC and the DSP carry out aberration correction independently of one


                                                   37
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 38 of 60 PageID #: 2564



another, and has no description of using both components together for such a correction. (Id. at 13

citing ’805 Patent at 17:36-46, 29:66-30:3, 30:62-67).

        Plaintiff asserts that the meaning of the claim language is clear to those of ordinary skill

and simply require that the application specific integrated circuit (“ASIC”) and the digital signal

processor (“DSP”) are used in connection with the aberration correction recited by the claims.

(Dkt. No. 69 at 14.) Plaintiff also relies on the specification in support of a plain meaning

understanding of this claim language. (Id. at 14-15 citing ’805 Patent 12:2-7, 29:63-30:3, 17:36-

38, 17:40-46, 30:62-67, Figs. 5, 7, 8.)

                        2.      Analysis

        This is term is found as part of the limitation “wherein the aberrations from the optical lens

mechanism are corrected by applying digital filtration by using the application specific integrated

circuit and the digital signal processor.” ’805 Patent at 36:57-61. Defendant does not take the

position that this phrase is unclear. Instead, Defendant looks back into the specification and argues

that it cannot determine the details of the roles of each of the application specific integrated circuit

and the digital signal processor. However, the claims include only the requirement that each play

a role, and the details of how responsibilities are assigned are not part of the claim limitation.

Defendant argues that the specification is unclear as to how both components are used together

and so attempts to read in specific details from the specification. Doing so would violate the

fundamental prohibition against reading limitations in from the specification. See Phillips, 415

F.3d at 1323; see also Cisco Sys., Inc. v. TQ Delta, LLC, 928 F.3d 1359, 1364 (Fed. Cir. 2019)

(“[I]t is improper to read limitations from a preferred embodiment described in the specification—

even if it is the only embodiment—into the claims absent a clear indication in the intrinsic record

that the patentee intended the claims to be so limited.” (quoting Liebel-Flarsheim Co., 358 F.3d at



                                                  38
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 39 of 60 PageID #: 2565



913)). Defendant seems to be mounting a challenge to the written description support for this

limitation. Defendant’s written description issues may or may not have merit and presumably will

be resolved at some point in this case; however, Defendant has not shown that its written

description issues bear on claim construction.

       Overall, Defendant has not carried its clear and convincing burden to show that one of

ordinary skill could not reasonably ascertain the scope of this claim.

       The Court accordingly hereby construes the phrase “using the application specific

integrated circuit and the digital signal processor” to have its plain meaning.



        R.     D15: “the data are forwarded from the digital sensor to the digital signal
processor by an application specific integrated circuit image”/“forwarding the data from a
digital sensor to a digital signal processor by an application specific integrated circuit”


         Claim Term                    Plaintiff’s Proposal              Defendant’s Proposal
 D15: “the data are              Not indefinite                    Indefinite
 forwarded from the digital
 sensor to the digital signal    Proposed construction: plain      Alternative proposed
 processor by an application     and ordinary meaning              construction: the application
 specific integrated circuit”/                                     specific integrated circuit
 “forwarding the data from a                                       receives data from the digital
 digital                                                           sensor and transmits it to the
 sensor to a digital signal                                        digital signal processor
 processor by an application
 specific integrated circuit”

 ’805 claims: 1, 18


       S.      D28: “wherein the system software forwards the data from the
               digital sensor to the digital processor” / “wherein the data are forwarded
               from the digital sensor to the digital signal processor by an application
               specific integrated circuit” / “the microprocessor is used to provide digital
               and optical data to the digital signal processor”




                                                  39
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 40 of 60 PageID #: 2566




         Claim Term                   Plaintiff’s Proposal              Defendant’s Proposal
 D28: “wherein the system       Not indefinite                     Indefinite
 software forwards the data
 from the digital sensor to the Proposed construction: plain       Alternative proposed
 digital processor” / “wherein and ordinary meaning                construction: wherein the data
 the data are forwarded from                                       from the digital sensor is
 the digital sensor to the                                         forwarded or provided to the
 digital signal processor by                                       digital signal processor by the
 an application specific                                           system software; by the
 integrated circuit” / “the                                        microprocessor; and by the
 microprocessor is used to                                         application specific integrated
 provide digital and optical                                       circuit
 data to the digital signal
 processor”

 ’805 claims: 1, 9, 18, 24



                       1.      The Parties’ Positions

       Plaintiff argues that these limitations are readily understood by those of ordinary skill when

read in the context of the claims as a whole and the specification. (Dkt. No. 69 at 14-15, 22-23.)

Plaintiff relies on the specification showing the general processing flow of the claimed system.

(Id. citing ’805 Patent at 30:23-27, 31:44-49.) Plaintiff argues that this kind of processing flow

includes “forwarding” data between components and this would be readily understood by those of

ordinary skill. (Id.) Plaintiff further argues that one of ordinary skill would expect data to be

processed using a combination of circuitry working in conjunction with software and/or firmware

according to a plain and ordinary meaning understanding of these terms, and movement of data

and files would be an inherent part of the functioning of the recited components. (Id.) Plaintiff’s

expert opines that, “[a] POSA would further understand the “forwarding” language used

throughout the asserted claims to refer generally to the movement of data throughout the system

and not the specific flow of data into or out of any specific circuit.” (Dkt. No. 69-D at 17.)



                                                 40
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 41 of 60 PageID #: 2567



        Defendant asserts that the claims describe three data pathways between the claimed digital

sensor and the claimed digital signal processor. (Dkt. No. 73 at 13.) Defendant enumerates the

data pathways dedicated to providing data from the digital sensor to the digital signal processor

in claim 1 of the ’805 patent as follows: (1) “wherein the microprocessor is used to provide digital

and optical data to the digital signal processor;” (2) “wherein the system software forwards the

data from the digital sensor to the digital processor;” and (3) “wherein the data are forwarded

from the digital sensor to the digital signal processor by an application specific integrated circuit.”

(Id. citing ’805 Patent at claim 1.) Defendant further argues that each path “requires a different

component of the camera to perform the forwarding function—limitation (1) uses the

microprocessor, limitation (2) uses the system software, and limitation (3) uses the ASIC.” (Id.)

Defendant urges that the claims are ambiguous as to “whether, how, and under what

circumstances: (1) the microprocessor provides digital and optical data to the DSP; (2) the system

software forwards data from the digital sensor to the DSP; and (3) the ASIC forwards data from

the digital sensor to the DSP.” (Id. at 14.) Defendant also argues that the claims are unclear as

“to what ‘the data’ and ‘the digital and optical data’ being forwarded by each component refers,”

building on Defendant’s earlier challenges to those claim terms. (Id.) Finally, Defendant takes

issue with Plaintiff’s position that the claims do not govern “the flow of data into or out of any

specific circuit.” (Id.).

                            2.   Analysis

        The claim language at issue is relatively straightforward - “the data are forwarded from the

digital sensor to the digital signal processor by an application specific integrated circuit”/ “wherein

the system software forwards the data from the digital sensor to the digital processor”/ “the

microprocessor is used to provide digital and optical data to the digital signal processor.” ’805


                                                  41
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 42 of 60 PageID #: 2568



Patent at claim 1. As Plaintiff argues, the limitations at issue describe the common flow of data

within multi-component digital systems. (Dkt. No. 69-D, Brogioli Dec. at ¶ 28b). Plaintiff’s

expert further opines, “[t]he forwarding of data from a sensor to a digital signal processor, using

an ASIC, is an elementary function of digital data processing and a POSA would have well

understood many ways to forward this data. The specification describes, for example, that "[t]he

digital image data is passed from the digital sensor to either the ASIC or microprocessor and then

stored in memory (’805 Patent 30:1-3); and a POSA would also thus have understood that the

ASIC may either be within or outside of the data path, involved in the flow of data within the

system.” (Id.)

       Rather than challenging the plain meaning construction of the above limitations, Defendant

argues that the claim requires three data pathways and the claim does not indicate the

circumstances under which each carries data, which renders the claim indefinite. First, Defendant

is incorrect about the number of pathways. A close reading of the claim reveals only two data

pathways between the digital sensor and the digital signal processor. The first pathway limitation

is clear - “wherein the data are forwarded from the digital sensor to the digital signal processor by

an application specific integrated circuit.” ’805 Patent at 37:4-6. In the other pathway, “the

microprocessor is used to provide digital and optical data to the digital signal processor.” ’805

Patent at 36:61-62. Defendant argues that there is a third pathway – “wherein the system software

forwards the data from the digital sensor to the digital processor.” ’805 Patent at 36:66-67.

However, this limitation merely requires that system software be used to transfer data, and that

system software presumably runs on hardware such as the microprocessor or application specific

integrated circuit, leaving just two pathways. (Dkt. No. 69-D, Brogioli Dec. at 32 (“A POSA

would further expect data to be processed by the system according to its recited capabilities with



                                                 42
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 43 of 60 PageID #: 2569



a combination of circuitry working in conjunction with software or firmware . . .”).) Accordingly,

the claims actually recite only two data pathways.

       The recitation of two data pathways still leaves open the Defendant’s challenge that the

claim is ambiguous because one of ordinary skill will not know which pathway the claims require

under particular circumstances.      Defendant’s challenge is unfounded given that the proper

interpretation of the claim does not require additional specificity as to when and how each pathway

is to be utilized; the claims merely require that data is moved between the sensor and the digital

signal processor in two ways.

       Plaintiff’s argument that these limitations do not require data movement into or out of any

component is not meritorious. Plaintiff argues that the “forwarding” language used throughout the

asserted claims to refers generally to various modules operating on data “and not the flow of data

into or out of any specific circuit.” (Dkt. No. 69 at 15.) Several of the limitations in question such

as “the data are forwarded from the digital sensor to the digital signal processor by an application

specific integrated circuit” directly address data movement and the role various components play.

’805 Patent at 37:52-54. While the Court finds that plain meaning is the appropriate construction,

the parties must apply the plain meaning of the claims as written. All claim terms carry

significance and must be applied in any infringement or validity analysis. Limelight, 572 U.S. at

915 (“Each element contained in a patent claim is deemed material to defining the scope of the

patented invention . . .”.)(citations omitted); Gulack, 703 F.2d 1381, 1385.

       Overall, Defendant has not carried its clear and convincing burden to show that one of

ordinary skill could not reasonably ascertain the scope of this claim.

       The Court accordingly hereby construes the phrases “the data are forwarded from the

digital sensor to the digital signal processor by an application specific integrated circuit,”



                                                  43
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 44 of 60 PageID #: 2570



“forwarding the data from a digital sensor to a digital signal processor by an application specific

integrated circuit,” “wherein the system software forwards the data from the digital sensor to the

digital processor,” “wherein the data are forwarded from the digital sensor to the digital signal

processor by an application specific integrated circuit,” and “the microprocessor is used to

provide digital and optical data to the digital signal processor” to each have its plain meaning.



       T.      D20: “the lens focal length alternates from specific fixed focal length lens
               settings in a succession of steps” / D29: “the lens focal length alternates from
               specific fixed focal length settings” / D30: “a succession of steps”


        Claim Term                    Plaintiff’s Proposal              Defendant’s Proposal
D20: “the lens focal length      Not indefinite                   Indefinite
alternates from specific
fixed focal length lens          Proposed construction: plain     Alternative proposed
settings in a succession of      and ordinary meaning             construction: “changing the lens
steps”                                                            focal length of a zoom lens
                                                                  from one specific focal length
’805 claims: 9, 24                                                setting to another specific focal
                                                                  length setting” in “multiple
                                                                  steps that follow each other,
                                                                  each of which corresponds to a
                                                                  different focal length”

         Claim Term                     Plaintiff’s Proposal             Defendant’s Proposal
D29: “the lens focal length       Not indefinite                    Indefinite
alternates from specific fixed
focal length settings”            Proposed construction: plain      Alternative proposed
                                  and ordinary meaning              construction: changing the
’805 claims: 9, 24                                                  lens focal length of a zoom
                                                                    lens from one specific focal
                                                                    length setting to another
                                                                    specific focal length setting




                                                   44
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 45 of 60 PageID #: 2571




        Claim Term                     Plaintiff’s Proposal                Defendant’s Proposal
D30: “a succession of steps”    Not indefinite                      Indefinite

’805 claims: 9, 24              Proposed construction: plain        Alternative proposed
                                and ordinary meaning                construction:
                                                                    multiple steps that follow each
                                                                    other, each of which
                                                                    corresponds to a different focal
                                                                    length


                       1.      The Parties’ Positions

        Plaintiff advocates for a plain meaning construction of these terms. (Dkt. No. 69 at 18-20.)

Plaintiff argues that one of ordinary skill “would expect a camera configured with a zoom lens to

be capable of alternating the focal length of the zoom lens according to the normal operation of

that type of lens as well as the description of zoom lenses and their operation in the specification,

and would understand this term without going beyond its plain and ordinary meaning.” (Id. citing

’805 Patent 10:57-60; 11:44-60; 12:37-42; 25:30-65; 26:13-37; 31:63-32:10; 35:41-53).

Plaintiff’s expert opines that the plain meaning of “a succession of steps” in the context of the

asserted claims refers generally to multiple steps that correspond to various zoom settings. (Dkt.

No. 69-D at 23-24, Brogioli Dec. at ¶ 28e-f (“A POSA would know that in order to capture images

using different focal lengths, the focal length of a zoom lens would change based on the amount

of zoom used for any particular photo. A POSA would understand this language to refer to the

manner in which a camera is capable of capturing images at different focal lengths reflecting

different zoom settings or the corresponding step and the manner in which zoom lenses operate,

consistently with the plain and ordinary meaning of this claim term.”).)

        Defendant argues that one of ordinary skill “would be uncertain as to what the terms

“alternates” and “in a succession of steps” refer, and how they are related.” (Dkt. No. 73 at 17.)

Defendant asserts that the phrase “the lens focal length alternates,” other than that the alternating
                                                 45
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 46 of 60 PageID #: 2572



of the focal length must occur in a succession of steps. (Id.) Defendant questions “whether the

alternation must occur from one setting, to another, and then back again, which is one definition

of the word alternate; or whether the alternation must be predetermined or established by user

interaction, or something else.” (Id.) Defendant’s only other argument is to assert that the

specification does not offer insight into the appropriate definition of “alternating” the focal length

because the word “alternating” does not appear in the specification in connection with a changing

focal length. Defendant also challenges the plain meaning of “in a succession of steps” because

Defendant asserts that the “claim language leaves ambiguous what the succession of steps do or

how they are performed” and the specification offers no guidance on the subject because these

terms do not appear in the specification. (Id.)

                       2.      Analysis

       Defendant’s primary objection to a plain meaning construction of these terms is that the

specification does not explain what “alternates” or “succession” entails. However, Defendant

overlooks the meaning of these words themselves to one of ordinary skill, particularly in the

context of this invention. Defendant does not suggest “lens focal length” would be unclear to one

of ordinary skill. Defendant does not suggest that a camera that “alternates from specific fixed

focal length lens settings” would be an unclear description to one of ordinary skill, save for

Defendant’s reservation about what “alternates” means. As to that subject, Defendant’s expert

seems to readily understand the meaning of “alternates” but expresses confusion about what forces

trigger the move from one lens setting to another, or whether there is a pre-established sequence

that must be followed. (Dkt. No. 73-1, Prentice Dec. at ¶¶141-145.) Defendant suggests that

greater specificity is required, but the claims set the level of specificity. The claims do require a

particular level of specificity, for example, “the lens focal length alternates from specific fixed



                                                  46
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 47 of 60 PageID #: 2573



focal length settings” requires a focal length that alternates from fixed focal length settings. To

read in additional limitations from the specification or extrinsic evidence would be a plain violation

of claim construction principles. Phillips, 415 F.3d at 1323.

       The parties’ treatment of “succession of steps” seems to leave much unanswered. Plaintiff

equates the steps with different focal length settings based on the extrinsic opinion of its expert.

(Dkt. No. 69 at 19.) Defendant expresses confusion over what could ever constitute one step

distinguished from another but does not address why the plain meaning of “succession of steps”

would not suffice. (Dkt. No. 73 at 17.) Overall, there is no evidence that this plain English term

would be ambiguous to one of ordinary skill.

       As to Defendant’s indefiniteness challenge, once again Defendant fails to demonstrate that

the claim as written cannot be reasonably resolved by one of ordinary skill. Nautilus, 572 U.S. at

910. Accordingly, Defendant has not carried its clear and convincing burden to show that one of

ordinary skill could not reasonably ascertain the scope of this claim.

       The Court accordingly hereby construes “the lens focal length alternates from specific

fixed focal length lens settings in a succession of steps,” “the lens focal length alternates from

specific fixed focal length settings,” and “a succession of steps” to each carry its plain meaning.



       U.      D19: “optical aberrations are corrected with digital filtration to modify
               multiple images from different focal lengths in a succession of data files” / D31:
               “a succession of data files”/ D21: “creating data files corresponding to each
               focal length lens setting”




                                                 47
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 48 of 60 PageID #: 2574




         Claim Term                    Plaintiff’s Proposal            Defendant’s Proposal
 D19: “optical aberrations are Not indefinite                     Indefinite
 corrected with digital
 filtration to modify multiple Proposed construction: plain       Alternative proposed
 images from different focal   and ordinary meaning               construction: optical
 lengths in a succession of                                       aberrations are corrected with
 data files”/“correcting                                          digital filtration to modify
 optical aberrations with                                         multiple images from different
 digital filtration to modify                                     focal lengths in “multiple data
 multiple images from                                             files, each of which
 different focal lengths in a                                     corresponds to a different
 succession of data files”                                        step”

 ’805 claims: 9, 24


         Claim Term                    Plaintiff’s Proposal            Defendant’s Proposal
 D31: “a succession of data      Not indefinite                   Indefinite
 files”
                                 Proposed construction: plain     Alternative proposed
 ’805 claims: 9, 24              and ordinary meaning             construction:
                                                                  multiple data files, each of
                                                                  which corresponds to a
                                                                  different step



         Claim Term                    Plaintiff’s Proposal            Defendant’s Proposal
 D21: “creating data files       Not indefinite                    Indefinite
 corresponding to each focal
 length lens setting”            Proposed construction: plain      Alternative proposed
                                 and ordinary meaning              construction: creating multiple
 ’805 claim: 24                                                    data files, each of which
                                                                   corresponds to a different step



                      1.       The Parties’ Positions

       Plaintiff maintains that “optical aberrations are corrected with digital filtration to modify

multiple images from different focal lengths in a succession of data files” / “correcting optical

aberrations with digital filtration to modify multiple images from different focal lengths in a

                                                  48
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 49 of 60 PageID #: 2575



succession of data file” should be accorded a plain meaning construction as “describing the

capability of the system, or step of the method, of performing aberration correction using digital

filtration and modifying multiple images from different focal lengths in a succession of data files.”

(Dkt. No. 69 at 17.) Plaintiff asserts that one of ordinary skill “would understand this language to

refer to where different images could be captured with different applicable focal lengths for the

images,” and that the “data related to the images taken at different focal lengths, before and after

the correction is applied, would likely be stored in separate data files.” (Id.) Plaintiff further relies

on the specification to confirm the plain meaning of this claim term, “unlike in fixed focal length

lenses, the aberrations change at different focal lengths in zoom lenses, and the camera must track

these changes.” (Id. citing ’805 Patent at 26:19-21, and 26:31-37.) Plaintiff also argues that the

specification confirms that “in order to correct images taken with a zoom lens at different focal

lengths, the claimed invention must be capable of correcting multiple aberrations in multiple

images and image files according to the zoom settings that were used to capture each image. “ (Id.

citing Brogioli Dec. at ¶ 28e.) Plaintiff also addresses the “succession of data files,” arguing that

“in the context of the claims [this] refers to multiple files that are created when the system captures

multiple images from multiple focal lengths consistently with the claim element above in which

‘succession of steps’ appears.” (Dkt. No. 69 at 19.)

        Defendant relies heavily on its argument that “succession of data files” is so ambiguous

that it renders the claim indefinite. Defendant maintains that one of ordinary skill “would be

unable to determine how, or under what conditions, the claimed method creates data files

‘corresponding to’ each focal length setting refers and how it relates to the multiple images.” (Id.)

Defendant argues that the intrinsic record “provides no guidance as to whether the ‘succession of

data files’ are files containing the original images, files containing the modified images, or



                                                   49
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 50 of 60 PageID #: 2576



something else entirely, such as files containing algorithms that aid in the processing of the images.

(Dkt. No. 73 at 16, citing Dkt. No. 73-1, Prentice Dec. at ¶¶153-156.) Moreover, Defendant asserts

that the specification is silent regarding how to create data files based upon a change. (Dkt. No.

73 at 16-17.)

                        2.      Analysis

        The primary dispute over these terms seems not to be the basic construction of the terms

but rather how the various claim terms are to be carried out. For example, Defendant does not

assert that “optical aberrations are corrected with digital filtration to modify multiple images from

different focal lengths in a succession of data files” is in and of itself unclear. Instead, Defendant

takes issue with how this is to be accomplished, asking that the construction include details that

would explain how multiple images are used in the correction process and how the data files are

created, and other implementation issues. Defendant alleges that the specification lacks sufficient

detail to inform these processes but does not mount a challenge under 35 U.S.C §112, ¶1 for

deficient written description or lack of enablement, choosing instead to seek indefiniteness

pursuant to 35 U.S.C §112, ¶2. While Defendant’s complaints about the specification may be

problems with the patents-in-suit, the issue here is claim construction. Overall, Defendant has not

carried its clear and convincing burden to show that one of ordinary skill could not reasonably

ascertain the scope of this claim.

        The Court accordingly hereby construes the terms “optical aberrations are corrected with

digital filtration to modify multiple images from different focal lengths in a succession of data

files,” “correcting optical aberrations with digital filtration to modify multiple images from

different focal lengths in a succession of data files,” “a succession of data files,” and “creating data

files corresponding to each focal length lens setting” to each carry its plain meaning.



                                                  50
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 51 of 60 PageID #: 2577



       V.      D22: “the microprocessor … forwards the at least one filtration algorithms to
               the digital signal processor”

 Claim Term                      Plaintiff’s Proposal               Defendant’s Proposal
 D22: “the microprocessor        Not indefinite                     Indefinite
 … forwards the at least one
 filtration algorithms to the    Proposed construction: plain       Alternative proposed
 digital signal processor”       and ordinary meaning               construction: the
                                                                    microprocessor transmits to the
 ’339 claim: 14                                                     digital signal processor at least
                                                                    one filtration algorithm used
                                                                    by the digital signal processor
                                                                    to process the image data



                       1. The Parties’ Positions

       Plaintiff asserts that this phrase should be interpreted according to its plain and ordinary

meaning “that a DSP would typically carry out certain instructions to perform its designated

functions.” (Dkt. No. 69 at 20.) Plaintiff argues that the process of providing instruction to a

digital signal processor “according to the capabilities recited by this claim element would be well

understood by a POSA, who would also understand the nature of the filtration algorithm at issue.”

(Id.) Plaintiff relies upon the embodiment in Figures 2 and 7 and the specification as confirming

the plain and ordinary meaning of the claim term. (Id. citing ’339 Patent Fig. 2, 7, and 31:10-14,

31:49-54, 32:50-64.)

       Defendant asserts this term is indefinite, arguing that one of ordinary skill “would be

uncertain regarding what the “at least one filtration algorithm” is, where in the database it resides,

how the microprocessor obtains the “at least one filtration algorithm” required to correct the

identified optical aberrations from the database for forwarding, and how the microprocessor

forwards the “at least one filtration algorithm” to the digital signal processor. (Dkt. No. 73 at 18.)

Defendant further argues that the specification does not resolve these ambiguities. (Id.)


                                                  51
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 52 of 60 PageID #: 2578



                        2. Analysis

        The limitation at issue, “wherein the microprocessor . . . forwards the at least one filtration

algorithms to the digital signal processor” is straightforward on its face. Defendant and its expert

do not claim that one of ordinary skill would have any trouble understanding this plain English

phrase. Instead, Defendant once again asks that additional detail be imported into the construction

of this term. Defendant asserts that much of the details surrounding this phrase is missing from

the specification. Whether that is true may well be an issue for the claim, but it is not a claim

construction issue. Again, Defendant may believe that the claim suffers from a written description

or enablement problem pursuant to 35 U.S.C §112, ¶1, but Defendant does not make that showing

here. Defendant does assert indefiniteness under 35 U.S.C §112, ¶2, but Defendant has not carried

its clear and convincing burden to show that one of ordinary skill could not reasonably ascertain

the scope of this claim.

        The Court accordingly hereby construes “the microprocessor … forwards the at least one

filtration algorithms to the digital signal processor” to have its plain meaning.

        Group 4

        W.      D27: “optical aberrations”


          Claim Term                    Plaintiff’s Proposal              Defendant’s Proposal
 D27: “optical aberration[s]”      Not indefinite                    Indefinite

 ’805 claims: 1, 9, 18, 24         Proposed construction: plain      Alternative proposed
 ’339 claims: 1, 2, 3, 4, 5, 14,   and ordinary meaning              construction: lens-specific
 15, 17, 18                                                          imperfections




                                                    52
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 53 of 60 PageID #: 2579




                        1.      The Parties’ Positions

        Plaintiff advocates a plain and ordinary meaning construction for this term. “Optical

aberration[s]” appears throughout the asserted claims (“wherein the system software is organized

to identify specific optical aberrations . . .” and “identifying specific optical aberrations . . .”), and

Plaintiff asserts that in “the context of the claims as a whole and recognizing the problem that the

inventor sought to solve—the correction of aberrations in images—a POSA would understand this

claim term as the aberrations to be corrected by the system or method described.” (Dkt. No. 69 at

22.)

        Defendant asserts the term is ambiguous, rendering the claim indefinite, because the claims

use both the terms “optical aberrations” and “aberrations” but does not resolve what differences

exist between them. (Dkt. No. 73 at 19.) Defendant also argues that claim 18 uses the phrase

“digital or optical aberrations,” which confirms that “optical aberrations” are a species of the

broader “aberration” and that this leads to indefiniteness. (Id.) Defendant also relies on what is

calls a contradiction where dependent claims 2 and 15 of the ’339 patent specifically refer to “dust”

as an “optical aberration,” but the specification lists “dust” as an example of a digital aberration.

(Id. citing ’805 Patent at 8:3-8.)

                        2.      Analysis

        Essentially the entirety of the specification of the patents-in-suit is directed toward

identifying and correcting optical aberrations. No party has provided evidence that this plain

English phrase is unclear or ambiguous. Defendant asks for additional detail describing these

optical aberrations and particularly how they differ from other errors that might appear in images

or data, but the claims do not require such details and reading those details into the claims from

the specification would violate fundamental claim construction canons. Phillips, 415 F.3d at 1323.


                                                   53
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 54 of 60 PageID #: 2580



Overall, Defendant has not carried its clear and convincing burden to show that one of ordinary

skill could not reasonably ascertain the scope of this claim.

        The Court accordingly hereby construes “optical aberrations” to have its plain meaning.



        X.      D32: “a digital imaging system”/ D33: “a method of image filtration” / “the
                method”


          Claim Term                       Plaintiff’s Proposal         Defendant’s Proposal
 D32: “a digital imaging             Not indefinite                 Indefinite - The claim is
 system”                                                            indefinite as being drawn to
                                     Proposed construction: plain   both an apparatus and method
 ’805 claims: 1, 2, 3, 9             and ordinary meaning
 ’339 claims: 1, 2, 3, 4, 5, 14,
 15, 16, 17, 18




          Claim Term                       Plaintiff’s Proposal         Defendant’s Proposal
 D33: “a method of image             Not indefinite                 Indefinite - The claim is
 filtration” / “the method”                                         indefinite as being drawn to
                                     Proposed construction: plain   both an apparatus and method
 ’805 claims: 18, 19, 20, 24         and ordinary meaning




                        1.         The Parties’ Positions

        Defendant challenges all listed asserted claims as drawn to improper “hybrid claims.”

Defendant argues that the asserted claims begin with preambles that specify a "system" or

"method,” and then the claims recite both system elements and method steps, rendering them

indefinite hybrid claims under IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384

(Fed. Cir. 2005). (Dkt. No. 69 at 20-23.) Defendant notes that most of the asserted claims are

apparatus claims directed to “a digital imaging system,” and recite imaging system components,


                                                      54
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 55 of 60 PageID #: 2581



such as “a digital camera mechanism,” “a digital signal processor,” etc. (Dkt. No. 69 at 20, citing

’805 Patent at claims 1, 9; ’339 Patent at claims 1, 14.) Defendant then argues that the claims also

include “a sequence of ‘wherein’ clauses that set forth a series of incremental, ordered steps that

describe a process that the imaging system carries out.” (Id.) Defendant isolates one example,

arguing that claims 1 and 9 of the ’805 patent recite a step in which the digital signal processor

“selects a specific procedure to optimize the image and corrects the aberrations.” (Id.) Defendant

argues that this is not merely a description of the capability of the system, and is instead an active

method step. (Id.) Defendant goes further, arguing that the selection “is expressly a “specific”

one that optimizes the particular image and corrects the particular aberrations.” (Id. at 21.)

Defendant also argues that the procedure selection limitation involves user action, as evidenced by

Plaintiff’s infringement contentions. (Id.) Defendant also raises the same issues for the asserted

method claims. (’805 Patent claims 18 and 24; Dkt. No. 69 at 22-23.) Defendant points out that

these method claims recite “a method of image filtration,” but also recite the same apparatus

elements as the system claims, such as the digital camera mechanism, the digital signal processor

and the microprocessor. ’805 Patent claims 18 and 24.

       Plaintiff responds by arguing that the law permits apparatus claims to recite structural claim

elements and describe their functional capabilities, citing Mastermine Software, Inc. v. Microsoft

Corp., 874 F.3d 1307, 1315–16 (Fed. Cir. 2017) (rejecting indefiniteness argument and holding

that the use of active verbs in a claim “represent permissible functional language used to describe

capabilities of the "reporting module”); Perdiem Co., LLC v. Industrack LLC, 2016 U.S. Dist.

LEXIS 87927, at *138 (E.D. Tex. July 7, 2016) (rejecting Defendants’ indefiniteness arguments

because “the limitations at issue set forth functional capabilities or configurations”). (Dkt. No. 77

at 7-8.) Similarly, Plaintiff argues that the asserted method claims, claims 18-20 and 24 of the



                                                 55
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 56 of 60 PageID #: 2582



’805 Patent, recite method elements but permissibly list components required to perform the

method steps, citing HTC Corp. v. IPCom GmbH, 667 F.3d 1270, 1273, 1277–78 (Fed. Cir. 2012)

(distinguishing claims that “merely establish those functions as the underlying network

environment in which the mobile station operates”); Alacritech, Inc. v. CenturyLink Commc’ns

LLC, 271 F. Supp. 3d 850, 886 (E.D. Tex. 2017); Koninklijke KPN N.V. v. Samsung Elecs. Co.

Ltd., 2016 U.S. Dist. LEXIS 60689 (E.D. Tex. May 6, 2016). (Dkt. No. 77 at 7-8.)

                       2.      Analysis

       The key issue for hybrid claiming is whether the claim provides sufficient notice to the

public to ascertain whether infringement occurs when the device is manufactured or occurs when

the device is used. IPXL Holdings L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir.

2005). Often, in apparatus claims the issue reduces to whether functional limitations describe the

capability of components in apparatus rather than method steps that recite actual use.

Microprocessor Enhancement Corp. v. Texas Instruments Inc., 520 F.3d 1367, 1375 (Fed. Cir.

2008) (stating that the claim “is clearly limited to a pipelined processor possessing the recited

structure and capable of performing the recited functions”); SFA Sys., LLC v. 1-800-Flowers.com,

Inc., 940 F. Supp. 2d 433, 454–55 (E.D. Tex. April 11, 2013) (Davis J.)(“If the functional language

of the claim merely describes ‘the structure and capabilities of the claimed apparatus,’ then the

claim is sufficiently definite under 35 U.S.C. § 112 ¶ 2”).

       Defendant fails to fully identify any element that would blur the line between apparatus

and method infringement that creates an IPXL ambiguity. The functional limitations Defendant

included as example method steps in apparatus claims can be interpreted as describing the

functional capabilities of the recited components. For example, Defendant focuses on the ’805

Patent claims 1 and 9 recitation requiring that digital signal processor “selects a specific procedure



                                                 56
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 57 of 60 PageID #: 2583



to optimize the image and corrects the aberrations.” (Dkt. No. 69 at 20.) The claim thus requires

that the system include a digital signal processor that is capable and prepared to make that

selection. As such, Defendant has not carried its burden of demonstrating an IPXL ambiguity in

the apparatus claims by clear and convincing evidence.

        As to the method claims, ’805 Patent claims 18 and 24, the recitation of structure in the

preamble of the claim permissibly sets forth the environment and context of the method. HTC

Corp. v. IPCom GmbH, 667 F.3d 1270, 1273, 1277–78 (Fed. Cir. 2012). Defendant does not

provide a serious example of any IPXL ambiguity in the method claims.

       Overall, Defendant has not carried its clear and convincing burden to show that one of

ordinary skill could not reasonably ascertain the scope of this claim.

       The Court accordingly hereby construes the phrases “a digital imaging system,” “a method

of image filtration,” and “the method” to each carry its plain meaning.


       Y.      D34: “the method consisting of” / “the method . . . further comprising the step
               of”


         Claim Term                    Plaintiff’s Proposal               Defendant’s Proposal
 D34: “the method consisting     Not indefinite                    Indefinite
 of” / “the method … further
 comprising the step of”         Proposed construction: plain      Alternative proposed
                                 and ordinary meaning              construction:
 ’805 claims: 19, 20                                               “the method consisting of / the
                                                                   method further . . . consisting
                                                                   of”


                       1.      The Parties’ Positions

       Defendant here argues that the two transitional phrases used in claims 18 create a conflict

that renders dependent claims 19 and 20 invalid. (Dkt. No. 69 at 22.) In particular, Defendant

argues that independent method claim 18 recites a method “consisting of” a number of steps, which

                                                  57
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 58 of 60 PageID #: 2584



is a term indicating a closed set of elements. (Id.) Defendant then argues that claims 19 and 20

which purport to add steps to “the method of claim 18” are invalid as indefinite. (Id.)

       Plaintiff responds that claim 18 is not a closed claim, in part because “claims 19 and 20

demonstrate that the inventor did not intend for claim 18 to be closed.” (Dkt. No. 77 at 8.) Plaintiff

also argues that the prosecution history does not reflect any argument or reliance on any alleged

closed nature of claim 18 to resist prior art. (Id.) Finally, Plaintiff offers that the specification

refutes Canon’s reading of the claim because it shows that the disclosed digital cameras have

additional components beyond the allegedly closed set of elements recited in claim 18. (Id.)

                       2.      Analysis

       Claim 18 of the ’805 Patent begins with the normal a “method of image filtration which

comprises” preamble to recite the environment of the method. ’805 Patent at 39:65. After listing

that environment, the patentee then recites, “the method consisting of” and lists a number of

method steps setting forth the substantive elements of the claim. ‘805 Patent at 40:7. The general

rule is that “consisting” means a closed set of “the following elements and only the following

elements.” See Manual of Patent Examining Procedure (MPEP) § 2111.03 (9th ed. rev. 08.2017).

Claims 19 and 20 then add dependent method step elements, including the transitional phrase “the

method of claim 18 further comprising . . .” ’805 Patent at 40:26-32. The fundamental issue here

is whether a closed set independent claim may then include dependent claims that seek to add to

the elements recited in that independent claim.

       The law has long recognized the divide between “comprising” claims as open ended, and

“consisting of” claims as closed sets. Conoco, Inc. v. Energy & Envtl. Int’l, L.C. 460 F.3d 1349

(Fed. Cir. 2006); Vehicular Techs. Corp. v. Titan Wheel Int'l, Inc., 212 F.3d 1377, 1382 (Fed. Cir.

2000). There are cases that permit additional elements in a “consisting of” claim for non-essential



                                                  58
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 59 of 60 PageID #: 2585



materials or impurities. Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331–32 (Fed. Cir. 2004).

There are also cases where the specification or prosecution history is used to refute the “heavy

presumption” that consisting of is a closed claim. Multilayer Stretch Cling Film Holdings, Inc. v.

Berry Plastics Corp., 831 F. 3d 1350, 1357 (Fed. Cir. 2016). Here, Plaintiff makes a brief

argument that the specification and prosecution history support a finding that claim 18 was to be

an open-ended claim, but Plaintiff’s argument is insufficient to overcome the presumption

associated with the phrase “consisting of.”

       The MPEP at 2111.03 permits comprising claims to include elements of consisting claims

as long as the “consisting” language is not the transitional phrase in the preamble. The idea here

is that sub-elements of a comprising claim can be internally limited (typically in chemical practice

where one reagent can be chosen from a closed group as in a Markush claim). Although Plaintiff

could have argued that the “consisting of” transitional phrase here is well beyond the preamble, it

seems more appropriate that the preamble is everything in claim 18 up to “the method consisting

of.” Moreover, the additional step added in claims 19 and 20 do add to the method recited in the

“consisting of” group in claim 18 and so run directly afoul of the closed grouping following the

“consisting of” phrase.

       The Multilayer Stretch decision is instructive here where the Federal Circuit invalidated a

dependent claim pending from a “consisting of” independent claim. Multilayer Stretch, 831 F. 3d

at 1357. The court reasoned that it was logically inconsistent to permit a patentee to avail itself of

the well-established closed presumption following use of a “consisting of” transitional phrase, and

then to attempt to ignore that presumption. Plaintiff makes no showing that the additional

limitations of claims 19 and 20 are anything other than impermissible additional limitations

seeking to expand a closed “consisting of” claim. As a result, claims 19 and 20 cannot legally add



                                                 59
Case 2:19-cv-00246-JRG Document 88 Filed 06/11/20 Page 60 of 60 PageID #: 2586



limitations to claim 18 and Defendant has carried its clear and convincing burden of proving claims
     .
19 and 20 invalid as indefinite.

       The Court accordingly hereby concludes that claims 19 and 20 are invalid.


                                     IV.     CONCLUSION

       Having fully considered the evidence of record and the arguments of counsel, the Court

hereby construes the contested claim terms as set forth in this opinion.


       So ORDERED and SIGNED this 11th day of June, 2020.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                60
